Case 9:20-md-02924-RLR Document 264-1 Entered on FLSD Docket 03/06/2020 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
   IN RE: ZANTAC (RANITIDINE)                                                                  MDL NO. 2924
   PRODUCTS LIABILITY                                                                           20-MD-2924
   LITIGATION
                                                             JUDGE ROBIN L. ROSENBERG
                                                    MAGISTRATE JUDGE BRUCE E. REINHART
   ______________________________/
           APPENDIX A – LIST OF ALL STATE AND FEDERAL ZANTAC CASES


          1.     WILSON v. Sanofi-Aventis U.S. LLC. et al.; In the United States District Court,

   Southern District of Florida; Cause No. 1:2019-cv-81600;

          2.     FRANKS v. Sanofi-Aventis U.S. LLC et al.; In the United States District Court,

   Southern District of Florida; Cause No. 9:2019-cv-81600.




                                                   Page 1 of 1
                                   PARAFINCZUK WOLF SUSEN
                       110 EAST BROWARD BOULEVARD, SUITE 1630, FT. LAUDERDALE, FLORIDA 33301
                                       • TEL: (954) 467-6700 • FAX: (954) 467-6567
                                                 www.PWSLawFirm.com
